Order, entered on February 6, 1962 granting plaintiff’s motion to open a default and vacate the judgment entered thereon unanimously reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to appellants, and the motion denied. The excuse offered for the plaintiff’s default on the motion to dismiss for failure to prosecute is insufficient and the default should not have been opened. In any event the plaintiff offers no proper defense to the original motion to dismiss for failure to prosecute, and opening the default on that motion would serve no useful purpose. Concur — Botein, P. J., Breitel, Rabin, Stevens and Steuer, JJ.